Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 8, and 15 cite the limitation “detecting whether a plurality of viewers are in a viewing state, the viewing state being a state that attention of the plurality of viewers is focused; in response to the plurality of viewers being not in the viewing state, determining that a scene of interest has not occurred and continuing to detect whether the plurality of viewers are in the viewing state; and in response to the plurality of viewers being in the viewing state: calculating points of interest where straight lines of each gaze direction intersect; determining a position where the points of interest are dense as an imaging position of a scene of interest; and moving a mobile object to the imaging position of the scene of interest and starting imaging”.
It is noted that the closest prior art, Fisher (US patent Pub. # 2012/0233000) relates to a system and method of gathering and analyzing data generated by image capture devices and collected from device operators aiming their image capture devices and thereby creating a line of sight to an object of interest, for example through the process of obtaining photographs, videos or other digital images of an event or location.  Taite (US patent Pub. # 2016/0379056) relate to autonomous vehicle control and in particular, to a system for capturing media moments.  Fisher or Taite do not specifically teach detecting whether a plurality of viewers are in a viewing state, the viewing state being a state that attention of the plurality of viewers is focused; in response to the plurality of viewers being not in the viewing state, determining that a scene of interest has not occurred and continuing to detect whether the plurality of viewers are in the viewing state; and in response to the plurality of viewers being in the viewing state: calculating points of interest where straight lines of each gaze direction intersect; determining a position where the points of interest are dense as an imaging position of a scene of interest; and moving a mobile object to the imaging position of the scene of interest and starting imaging.  Therefore the application is allowable.  
As to dependent claims 2-7, 9-14, and 16, these claims depend on allowable independent claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696
5/19/2022